 In the Matter of STAR BRASSWORKSandUNITEDSTEELWORKERS OFAMERICA,C. I. O.Case No. 7-B-2,018.-Decided August 24,1945Mr. Edwin F. Steffen,of Lansing, Mich., andMr. Dallas Gay,ofKalamazoo,Mich., for the Company.Mr. Nicholas J. Rothe,of Detroit, Mich., andMr. Clarence A.Jackson,ofKalamazoo,Mich., for the C. I. O.Joseph A. Padway, by Mr. Robert A. Wilson,ofWashington, D. C.,for the A. F. L.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofStar Brass Works, Kalamazoo, Michigan, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Sylvester J. Pheney, Trial Examiner.The hearing was held at Kalamazoo, Michigan, on May 23, 1945. TheCompany, the C. I. 0., and the International Molders and FoundryWorkers Union of North America, A. F. L., Local 388,1 herein calledthe A. F. L., appeared acid participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.'The A F. L's oral motion to intervene was granted.63 N. L. R. B., No. 79.514 STAR BRASS WORKS515Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYStar Brass Works, a Michigan corporation, is engaged in the manu-facture of various and sundry products which require the utilizationof such raw materials as aluminum and bronze. The sole plant, locatedin Kalamazoo, Michigan, is involved in this proceeding.The Com-pany annually purchases raw materials for use at this plant valuedin excess of $145,000, of which 91 percent is shipped to the Companyfrom points outside the State of Michigan. The annual value of thefinished products manufactured by the Companyis in excessof $655,-000, of which 7.6 percent is shipped to points outside the State ofMichigan.,The Company admits that its operations affect commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mein-bership employees of the Company.International Molders and Foundry Workers Union of North Amer-ica, Local No. 388, affiliated with the American Federation of Labor,isa labor organization admitting to membership employees of theCompany.III.TIIEALLEGED APPROPRIATE UNITThe C. I. O. contends that all production and maintenance em-ployees of the Company, excluding time-study men, administrativeoffice and salaried employees, watchmen and plant-protection employ-ees, "unless [the watchmen and plant protection employees] are inproduction any part of the day," superintendents, foremen and assist-ant foremen, constitute an appropriate unit.The A. F. L. and theCompany do not dispute the classifications of employees which theC. I. O. desires to include and exclude.However, the A. F. L. con-tends that an association-wide unit is the only appropriate unit.TheCompany wishes to remain neutral in the matter.There are approximately eight "jobbing foundries" located in thecity of Kalamazoo.Prior to 1943, the A. F. L. made separate col-lective bargaining agreements with six of these "jobbing foundries,"including the Company involved herein.' In October 1943, pursuant2 At the hearing the A. F. L stated that the earliest of these agreements was negotiated in1934.It further stated that it has been the bargaining represenative of the employees of662514-46-vol. 63-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a request from the A. F. L., these six employers, considering amultiple-employer unit desirable, organized the Foundrymen's Asso-ciation of Kalamazoo and vicinity, hereinafter called the Association.3Each of the six member-companies of the Association is representedat meetings of the Association; and a majority vote on all issues isbinding on the entire membership.The chairman of the Association,selected from among the representatives of the several companies, hasthe authority to bind the membership when negotiating with unionrepresentatives.The Association was organized primarily for thepurpose of engaging in collective bargaining with the A. F. L.Onor about November 17, 1943, pursuant to this purpose, the Associationentered into a union-shop contract with the A. F. L. covering all theemployees of its member-companies.4The contract was signed byan authorized representative of each company and by the A. F. L.Prior to the signing of the contract the A. F. L. advised its membershipat the six foundries of its plans for an association-wide unit, andreceived their approval.The contract covers all of the features usually associated with col-lective bargaining agreements, such as seniority, grievance procedures,working conditions, and wages. In addition, it provides the employeesin each shop with an opportunity to participate in the administrationof the contract through representatives on the negotiating andgrievance committees.5The employees of each plant are represented,on a "plant-shop" committee, which concerns itself with purely localmatters.Each plant has both an employer and an employee repre-sentative on the Central Shops Committee, which negotiates con-tract terms and conditions affecting all shops.Three employer and-three employee members of this same committee handle the appeals of-grievance disputes which are not adjusted in the local plants.('Theparties involved in a dispute can accept the recommendations of theCentral Shops Committee, or, in the alternative, can carry the disputeto conciliation for final disposition.The Association and the A. F. L.submitted a dispute concerning the wages and vacations of the em-ployees of the six foundries to the Regional War Labor Boardthe Companysince 1942,as the result of a consentelection.(Matter of Star BrassWorks-7-R-1031.)Its status as bargaining representative of the employees of the-other member companies was acquired by "mutual consent "S Of the two non-memberfoundriesin the cityof Kalamazoo,one is a "captive shop."4After September.21, 1944, thetermination date,this contract remained in effect on amonth-to-month basis pursuant to its express terms.We find it unnecessary,at this time,to considerthe A. F. L 's contention that the contract,allegedly renewed by the partiesthereto on January 2,1945, for another year,is a bar tothis proceedingCf.Matter of Pepsi-Cola Bottling CompanyofKansasCity,55 N L R B 1183Matter ofAluminum Companyof America,61 N L.R. B 251 ;Matter of Lamson Bros-Company,59 N. L It. B. 1561.®Neither theemployernor employeerepresentative of the particularplant involvedparticipates on this committee when sitting for the purpose of settling grievances,but the-managementand the employeeinvolvedmay present his position at the hearing- STAR BRASS WORKS517(Detroit).The ruling of the War Labor Board, handed down onJanuary 6, 1945, was incorporated into the above contract on March30, 1945.The above negotiations by the Association and the A. F. L. haveproduced uniform working conditions and basic rates of pay whichprevail throughout the plants of the members.7 In addition to the con-tract benefits derived, the employers have received skilled persons fromthe A. F. L. to relieve manpower shortages, and the employees havebeen interchanged among the several member-plants to prevent un-employment in slack periods.These facts demonstrate, in our opinion, that the Association andthe A. F. L., through the processes of collective bargaining, haveestablished an effective association-wide bargaining unit, with theknowledge and approval of all the 'employee groups involved.TheAssociation undoubtedly possesses adequate authority to bargain onbehalf of its members as a unit; the six-shop unit created by the 1943contract appears to have stabilized wages and working conditions inthe locality, and to have operated for the benefit of both the employersand employees.We see no reason, therefore, to disturb thestatus quoby setting up a separate unit confined to the employees of the Com-pany, and we find that the unit proposed in the petition is map-propriate.8IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be estabilshed by the petitionis inappropriate, as stated in Section III, above, we find that noquestion has arisen concerning the representation of employees of theCompany in an appropriate bargaining unit.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigationand certification of representatives of employees of Star Brass Works,Kalamazoo, Michigan, filed by United Steel Workers of America,C. 1. 0., be, and it hereby is, dismissed.7The employees of the membercompanies are paid according to a uniformhourly rate,but some receive a piece-work rate, whichvaries amongthe several companies.Thisvariance is due to thehighdegree of specializationinvolved in the performance of piecework.SeeMatter of New Bedford Cotton Manufacturers' Association,47 N L. R. B. 1345;Matter of Central FoundryCompany,48 N.L R. B. 5, at p. 9.SeeMatter of Rayonier,Incorporated,Grays HarborDivision,52N. L. R. B 1269 ;Matter of Dolese & Shepherd Company,56N. L. R B.532;Matterof Advance TanningCompany,60 N. L.It.B. 923.